Citation Nr: 1330143	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  08-30 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

2.  Whether new and material evidence has been receive to reopen a claim for entitlement to service connection for spondylolisthesis and chronic lumbosacral strain.

3.  Entitlement to service connection for spondylolisthesis and chronic lumbosacral strain, to include as secondary to pes planus, arthritis of the bilateral hips, or arthritis of the bilateral knees.

4.  Entitlement to service connection for arthritis of the bilateral hips, to include as secondary to pes planus and/or spondylolisthesis and chronic lumbosacral strain.

5.  Entitlement to service connection for arthritis of the bilateral knees, to include as secondary to pes planus and/or spondylolisthesis and chronic lumbosacral strain, and/or arthritis of the bilateral hips.

6.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type 2.

7.  Entitlement to a compensable rating for pes planus.

8.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD), prior to May 12, 2009.

9.  Entitlement to a rating higher than 30 percent for PTSD, from May 12, 2009.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2011 rating decision, the RO granted an increased evaluation of 30 percent for PTSD, effective May 2009.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his service-connected disabilities.  See June 2013 BVA Hearing Transcript, page 12.  Accordingly, the Board finds that Rice is not applicable in this case.

The issues of entitlement to service connection for spondylolisthesis and chronic lumbosacral strain, arthritis of the bilateral hips, arthritis of the bilateral knees, peripheral neuropathy, entitlement to a compensable rating for pes planus, entitlement to an initial rating higher than 10 percent for PTSD, prior to May 12, 2009, and entitlement to a rating higher than 30 percent for PTSD, from May 12, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War, and is presumed to have been exposed to herbicides during that time. 

2.  It is presumed that the Veteran's diagnosed diabetes mellitus, type 2, is the result of herbicide exposure. 

3.  Entitlement to service connection for spondylolisthesis and chronic lumbosacral strain was denied by the RO in a July 1990 rating decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 

4.  Evidence pertaining to the Veteran's spondylolisthesis and chronic lumbosacral strain received since the July 1990 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus, type 2, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The July 1990 rating decision that denied entitlement to service connection for spondylolisthesis and chronic lumbosacral strain is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1103 (2012). 

3.  The evidence received since the July 1990 rating decision is new and material, and the Veteran's claim for service connection for spondylolisthesis and chronic lumbosacral strain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Diabetes Mellitus, Type 2, to Include as Due to Exposure to Herbicides

The Veteran seeks entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval or air service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary.  38 C.F.R. § 1116(f).  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

A review of the Veteran's service records indicates that he served in the Republic of Vietnam between November 1967 and November 1968, during his period of active service.  Thus, it is presumed that he was exposed to herbicides.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012). 

Moreover, VA medical records reflect that the Veteran has been diagnosed with diabetes mellitus, type 2.  See March 2007 Agent Orange VA examination.  

Therefore, in light of the evidence showing service in the Republic of Vietnam during the period between November 1967 and November 1968, and a diagnosis of diabetes mellitus, type 2, service connection is granted on a presumptive basis.

III.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Spondylolisthesis and Chronic Lumbosacral Strain

Notwithstanding determinations by the RO that new and material evidence has been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The record, with respect to this claim, reflects that a claim for service connection for spondylolisthesis and chronic lumbosacral strain was last denied in a rating decision of July 1990.  The Veteran did not complete a timely appeal and subsequently the July 1990 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be opened if new and material evidence is submitted. 

In this instance, since the July 1990 rating decision denied the claim on the basis that there was no evidence that the Veteran's current disorder was caused by or aggravated by his military service, the Board finds that new and material evidence would consist of evidence that the Veteran's currently diagnosed low back disorder was caused by service.

The evidence received since the July 1990 rating decision consists of numerous records and documents.  Among other things, the Veteran submitted a statement in July 2012 indicating that his physician informed him that his lower back problems were caused by his bilateral foot problems, which are service connected.  See July 2012 statement.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Presuming its credibility, the aforementioned statement indicates that the Veteran's low back disorder might be proximately due to his service-connected pes planus.  A result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for spondylolisthesis and chronic lumbosacral strain.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.


ORDER

Entitlement to service connection for diabetes mellitus, type 2, is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for spondylolisthesis and chronic lumbosacral strain; to this extent, the appeal is granted.


REMAND

The claim for entitlement to service connection for spondylolisthesis and chronic lumbosacral strain has been reopened.  The Board finds that additional development is necessary.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The Veteran has also claimed entitlement to service connection for arthritis of the bilateral hips and bilateral knees.  The Board finds that all three claims, of the low back, hips, and knees, are intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  To date, no medical opinion has been obtained regarding the nature and etiology of the Veteran's claimed hip and knee disorders.  Additionally, the Board finds that there is a possibility that a causal relationship exists between these disorders and the Veteran's chronic low back disorder and pes planus.  Therefore, medical opinions regarding the etiology of the Veteran's claimed hip and knee disorders should be obtained and an addendum opinion should be obtained regarding whether the Veteran's hip disorder and/or knee disorder caused or aggravates his low back disorder.

The Veteran also seeks entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, type 2.  As a result of this Board decision, the Veteran has been granted entitlement to service connection for diabetes mellitus, type 2.  VA treatment records indicate the Veteran has complained of symptoms such as cramps in his legs.  See March 2007 Agent Orange VA examination.  As such, the Board finds that a remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

Finally, the Veteran also seeks entitlement to a compensable rating for pes planus, entitlement to an initial rating higher than 10 percent for PTSD, prior to May 12, 2009, and entitlement to a rating higher than 30 percent for PTSD, from May 12, 2009.

The Board notes that the most recent VA examination for pes planus was in December 2006, more than six years ago, and the most recent examination for PTSD was in October 2007, more than five years ago.  The Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Any updated records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion to the December 2011 VA examination.  If deemed necessary by the examiner, afford the Veteran an examination for his spondylolisthesis and chronic lumbosacral strain.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  the Veteran's spondylolisthesis and chronic lumbosacral strain is in any way causally or etiologically related to his active service;

b)  that the Veteran's spondylolisthesis and chronic lumbosacral strain is proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his bilateral hip disorder; and,

c)  that the Veteran's spondylolisthesis and chronic lumbosacral strain is proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his bilateral knee disorder.

In particular, review the lay statements as they relate to the development of his spondylolisthesis and chronic lumbosacral strain and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Afford the Veteran an examination for his bilateral hip disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  the Veteran's bilateral hip disorder is in any way causally or etiologically related to his active service;

b)  the Veteran's bilateral hip disorder is proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his pes planus;

c)  that the Veteran's bilateral hip disorder is proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his spondylolisthesis and chronic lumbosacral strain; and,

d)  that the Veteran's bilateral hip disorder is proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his bilateral knee disorder.

In particular, review the lay statements as they relate to the development of his bilateral hip disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

4.  Afford the Veteran an examination for his bilateral knee disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a)  the Veteran's bilateral knee disorder is in any way causally or etiologically related to his active service;

b) that the Veteran's bilateral knee disorder is proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his pes planus;

c)  that the Veteran's bilateral knee disorder is proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his bilateral hip disorder; and,

d)  that the Veteran's bilateral knee disorder is proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his spondylolisthesis and chronic lumbosacral srain.

In particular, review the lay statements as they relate to the development of his bilateral knee disorder and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

5.  Afford the Veteran a VA examination for his peripheral neuropathy.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that:

a) the Veteran's peripheral neuropathy is in any way causally or etiologically related to his active service, to include his exposure to herbicides during service; and,

b) that the Veteran's peripheral neuropathy is proximately due to or aggravated (a permanent increase in severity beyond natural progress) by his service-connected diabetes mellitus, type 2.

In particular, review the lay statements as they relate to the development of his peripheral neuropathy and provide information as to how the statements comport with generally accepted medical norms. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

6.  Afford the Veteran an in-person VA examination to determine the severity of his pes planus. 

The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

7.  Afford the Veteran an in-person VA examination to determine the severity of his PTSD. 

The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

8.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

9.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the claims.  

10.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


